OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 18 DEC 2019.

Drawings
The drawings are objected to under 37 CFR § 1.84
The lines forming Figures 3, 4, 14, and 17 are of deficient quality (not uniformly thick and well-defined - 37 CFR 1.84(l):  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.
The apparently handwritten reference characters “3.11” in Figure 3 and “4.11” in Figure 4 are not uniformly thick and well-defined - compare to the other reference characters.
the exploded view of Figures 9 and 10 should be embraced by a bracket (37 CFR 1.84(h)(1).

Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 






Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification should have the following headings inserted therein at the appropriate locations in accordance with 37 CFR 1.77:
Arrangement of the Specification
	The following order or arrangement is preferred in framing the specification and, except for the title of the invention, each of the lettered items should be preceded by the headings indicated below.
	(a)	Title of the Invention.
	(b)	Cross-References to Related Applications (if any).
	(c)	Statement as to rights to inventions made under Federally-sponsored research and development (if any).
	(d)	Background of the invention.
		1.	Field of the Invention.
		2.	Description of the Related Art including information disclosed under 37 C.F.R. §§ 1.97-1.99.
	(e)	Summary of the Invention.
	(f)	Brief Description of the Drawing.
	(g)	Description of the Preferred Embodiment(s).
	(h)	Claim(s).
	(I)	Abstract of the Disclosure.
	

	Appropriate correction is required.
The substitute abstract is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should mention the mixing aspect of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
Initial remarks on the rejections to follow: Claims 1-16 are considered drawn to the subcombination of the production apparatus only. Accordingly, any language relating to the multiple capsules (considered the work upon which the production apparatus operates per MPEP 2115 and/or an intended use of the production apparatus) such as the type of capsules, the contents of the capsules, particular manipulation of the capsules by the apparatus are not considered germane to the patentability of the production apparatus subcombination.  The use of the production system with capsules that are not positively claimed elements of the subcombination is tantamount to an intended use of the apparatus.  Although the applied prior art below teaches a production apparatus for use with capsules and mixing the contents of said capsules, the claim language related to the capsules throughout the claims can be considered intended uses which imparts no structure to the claimed apparatus.  It is well settled that the intended use of an apparatus is not germane to its patentability. In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 10-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RYAN et al. (US 3543966).
The patent to RYAN et al. discloses a production apparatus for producing a composition, comprising: a receiving device 16 or 20 configured to receive first and second capsules 44, 46 having contents to be mixed together (col. 3, lines 7-15) 
respectively, a first formulation and a second formulation (col. 2, lines 24-32), the receiving device being configured to occupy an open position (Figure 2), in which the first and second capsules are able to be inserted into the receiving device, and a closed 
position (Figure 6), in which the receiving device is able to hold the first and second 
capsules in position, the receiving device being in addition configured such that moving the receiving device equipped with the first and second capsules from the open position to the closed position causes the first and second capsules to connect to one another via ruptureable seal 48, and a mixing machine 32 configured to receive the receiving device equipped with the first and second capsules, and to mix the first and second formulations contained in the first and second capsules so as to obtain the composition (col. 3, lines 7-39); the receiving device comprising a first receiving location 16 or 20 and a second receiving location 36 configured to receive portions of the capsules, wherein the receiving device comprises a first support part 16 or 20 comprising the first receiving location and a second support part 36 comprising the second receiving location, the first and second support parts being able to move with respect to one another between multiple positions (col. 2, line 75 - col. 3, line 39 - support part 36 is vertically moveable with respect to support part 16 or 20 - Figure 4);  

wherein the first and second protective shells are hingedly mounted at 96 with respect to one another about a first joint axis 25; 
wherein the first and second support parts are configured to be moved to a connecting position when the receiving device is moved to the closed position -     Figure 6;
wherein the first and second support parts are hingedly mounted with respect to one another about a second joint axis 42;  
 first and second foolproofing elements 58, 60;
wherein the mixing machine 32 is configured to mix the first and second formulations inside the first and second capsules (col. 3, lines 7-26);
wherein the receiving device comprises a first bearing element 24 configured to apply a pressure force via 22 on a capsule when the receiving device equipped with the  capsules is in the closed position, and a second bearing element 26 configured to apply a pressure force via 22 on a capsule when the receiving device equipped with the capsules is in the closed position;
wherein the first bearing element 24 is able to move between an inactive position and an active position, in which the first bearing element is able to apply a pressure 
force on a capsule via 22, and the second bearing element 26 is able to move 

wherein the mixing machine comprises a receiving housing 20, 52, 54 configured to receive at least in part the receiving device 16 or 20; 
the apparatus can automatically seal and release an outlet passage 18 of a capsule via clamp 20 and actuator 38; 
and although the composition is deemed the work upon which the production apparatus operates (MPEP 2115), the composition can be a maintenance product or an  
adhesive (col. 2, lines 24-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over RYAN et al. in view of FR 3026622 (referring to US equivalent 2017/0304789 to TOUREL et al.).
Ryan et al does not disclose the heating element.  FR ‘622 discloses a production apparatus for mixing the contents within capsules 13, 14 via a mixer 7; the apparatus further including a heating element 1 that is capable of heating one or more of said capsules 13, 14.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the apparatus of Ryan et al. with a heating element as taught by FR ‘622 for the purposes of warming the contents of one or more of the capsules to thereby improve the homogenization of the mixture by the heating of at least one of the phases which fluidifies all of the mixture helping the mixing of the phases with each other even more ¶ [0034], [0048], [0051], [0052], [0055], [0061] and see claim 33 of 2017/0304789 to TOUREL et al.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





23 March 2022